Citation Nr: 0112807	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for 
multiple lipomas.

2.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected multiple lipomas.

3.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.

4.  Entitlement to service connection for acute and subacute 
peripheral neuropathy due to exposure to Agent Orange.

5.  Entitlement to service connection for arthritis due to 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted the 
veteran's claim for service connection for multiple lipomas, 
and assigned a 10 percent disability rating thereto; a March 
1998 Hearing Officer's Decision which effectuated the RO's 
proposed severance of service connection for multiple 
lipomas; and an August 1998 RO rating decision which denied 
the veteran's claims for service connection for chloracne, 
acute and subacute peripheral neuropathy, and arthritis, all 
as due to exposure to Agent Orange.  The veteran filed timely 
appeals to these determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The July 1997 VA medical opinion relied upon by the RO to 
sever service connection for multiple lipomas was of 
insufficient certainty and clarity to demonstrate that the 
RO's previous grant of service connection was based on clear 
and unmistakable error.

3.  The veteran's multiple lipomas are manifested by pruritic 
skin nodules over an extensive area.
 
4.  The veteran has not presented any competent evidence that 
he currently has chloracne.

5.  The veteran has not presented any competent evidence that 
he currently has acute or subacute peripheral neuropathy.

6.  The veteran has not presented any competent evidence that 
he currently has arthritis.


CONCLUSIONS OF LAW

1.  The grant of service connection for multiple lipomas by a 
rating decision in January 1997 was not clearly and 
unmistakably erroneous, and restoration of service connection 
for that disability is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.306, 3.310 (2000).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for the veteran's multiple lipomas 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7806, 7819 
(2000).

3.  Chloracne was neither incurred in nor aggravated by 
service, and is not due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2000).

4.  Acute and subacute peripheral neuropathy was neither 
incurred in nor aggravated by service, and is not due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2000).

5.  Arthritis was neither incurred in nor aggravated by 
service, and is not due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of his claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), even though the claim was processed 
prior to November 9, 2000, when the President signed the 
legislation into law.  By virtue of the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence needed to substantiate his claims.  When the 
appellant testified before an RO hearing officer in December 
1997, and again before the undersigned Board Member via 
videoconference in March 2001, he and his representative were 
given notice of the evidence necessary to substantiate the 
claims.  The duty to suggest evidence was met at the time of 
the hearings pursuant to 38 C.F.R. § 3.301 (2000).  

Following the hearing before an RO hearing officer, the 
veteran submitted a signed consent form to release medical 
information for Lutheran Medical Center, and the RO timely 
requested copies of medical records from this source.  The RO 
indicated that if this evidence was not received within 60 
days from the date of the letter, his claims would be 
considered based on the evidence of record.  It appears that 
this source failed to provide any such records.  Similarly, 
at the time of the hearing before the undersigned Board 
Member, the veteran was asked whether any VA or private 
physicians had opined as to the cause of his recurrent 
lipomas since the time of the VA dermatological examination 
and addendum in July 1997.  His response did not indicate 
that any physician had done so.  He was also asked whether 
any doctors had opined as to the cause of his chloracne, 
peripheral neuropathy, or arthritis, and again he again 
indicated that no physician had ever opined as to their 
etiology.  Thus, the Board is satisfied that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  

Multiple VA examinations have also been conducted in 
connection with the veteran's claims, including examinations 
as recently as April 1998, and copies of all of these reports 
have been associated with the veteran's claims file.  A 
hearing was conducted before the RO and the Board, as noted, 
and transcripts of this testimony have been included in the 
veteran's claims file.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.§§ 5103 and 
5103A, 5106-7).  

I.  Restoration of service connection for multiple lipomas

In a January 1997 rating decision, the RO granted service 
connection for multiple lipomas.  At that time, the RO noted 
that recently-received service medical records indicated that 
the veteran had been treated for a lipoma of the right 
anterior thigh in March 1970, and that he currently suffered 
from multiple lipomas.  Furthermore, evidence of record at 
that time showed that the veteran had had numerous lipomas 
removed at a VA Medical Center in 1983, including the lipoma 
noted in service.

In a September 1997 rating decision, the RO proposed to sever 
service connection for multiple lipomas under 38 C.F.R. § 
3.105(d), on the basis that an addendum to a July 1997 VA 
examination report contained an opinion by the examiner that 
she was "unable to make a relationship between the lipomas 
removed from the patient in service to his current lipomas 
other than that he has a predisposition to develop these 
lesions."  The RO determined that there was no basis for 
granting service connection for multiple lipomas as a chronic 
condition, since the only evidence which would indicate that 
the veteran suffered from lipomas during the time period 
between March 1970, when the veteran's service medical 
records showed treatment for a lipoma of the anterior aspect 
of the right thigh, and the first documented post-service 
treatment for lipomas in December 1983, consisted of 
statements from friends and family members attesting to the 
presence of skin "lumps" and "growths."  However, the RO 
concluded that these statements were not probative because 
the authors, absent evidence of medical expertise, were not 
competent to state what these growths were.  

The RO thus concluded that the veteran's multiple lipomas 
were not incurred as the result of his active duty service.  
The January 1997 rating decision granting service connection 
for multiple lipomas was found to be clearly and unmistakably 
erroneous.  Consequently, service connection for multiple 
lipomas was severed, effective June 1, 1998, by a hearing 
officer's decision dated in March 1998.  (The RO further 
determined that, effective June 1, 1998, service connection 
for a single lipoma of the right anterior thigh, by history 
only, was warranted, with a noncompensable (zero percent) 
rating, since the lipoma had been surgically removed.)

Thereafter, the veteran perfected an appeal to the March 1998 
decision, and on appeal, the Board has framed the issue as 
entitlement to restoration of service connection for multiple 
lipomas.  

Under the applicable regulation, 38 C.F.R. § 3.105(d) (2000), 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that § 3.105(d) "places at least as high a burden of proof 
on the VA when it seeks to sever service connection as [38 
C.F.R. § 3.105(a)] places upon an appellant seeking to have 
an unfavorable previous determination overturned."  Graves 
v. Brown, 6 Vet. App. 166, 170 (1994) quoting Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In Graves, the Court 
stated that "VA must meet the burden of proof and 
demonstrate that the granting of service connection was clear 
and unmistakable error; failure to do so is error as a matter 
of law." Id. citing Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The question before the Board is whether the January 1997 
grant of service connection for multiple lipomas is clearly 
and unmistakably erroneous. If not, the rating action of 
March 1998, which severed service connection for multiple 
lipomas, cannot be sustained.

The Court has stated that a clear and unmistakable error 
(CUE) is a very specific and a rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell, supra, at 313-14.

The Court has since held that although the same standards 
apply in a determination of clear and unmistakable error in a 
final decision (section 3.105(a)) and determination as to 
whether a decision granting service connection was the 
product of clear and unmistakable error for the purposes of 
severing service connection (section 3.105(d)), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); see 
also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The Court reasoned that because section 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original granting of service 
connection.  Venturella, supra, at 342-43. Based on the 
foregoing, therefore, the Board's task is to determine, based 
on all the evidence of record, whether the January 1997 
rating decision was clearly and unmistakably erroneous in 
granting service connection for multiple lipomas.

Having reviewed the record, the Board concludes that the 
evidence fails to establish that the January 1997 rating 
decision was clearly and unmistakably erroneous, and thus, 
the severance of service connection for multiple lipomas was 
improper.  Specifically, the evidentiary record is not 
consistent with a conclusion that there was no evidence 
showing that the veteran suffered from chronic lipomas from 
the time of discharge until the present.  On the contrary, 
the veteran's service medical records indicate that he was 
diagnosed with a lipoma of the right anterior thigh in March 
1970, and an October 1996 VA examination report confirms that 
the John Cochran VA Medical Center laboratory had a record 
showing that the veteran had several lipomas surgically 
excised in December 1983 from, among other places, the 
veteran's right thigh.  

Further, the veteran has testified that the lipoma excised in 
December 1983 from his anterior right thigh was indeed the 
same lipoma which he declined to have removed in 1970, as 
reflected by the record.  Similarly, although the veteran is 
not competent to diagnose any of his skin problems, he, along 
with his friends and relatives, is competent to state that he 
has had "skin lumps" in specific anatomical locations since 
discharge, and that these "skin lumps" were later diagnosed 
by VA examiners as lipomas on several occasions and were 
removed surgically by VA physicians.  

Even though a layperson's report of a doctor's diagnosis, 
filtered as it is through a layman's sensibilities, is often 
of limited probative value (see Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995)), the Board notes in this case that VA 
examination reports and pathology reports confirm that the 
complained-of lumps were indeed lipomas, and were removed by 
VA physicians on several occasions.  The record does not 
establish that the incorrect facts were before the RO at the 
time of the December 1992 decision; that the extant statutory 
and regulatory provisions were incorrectly applied at that 
time, or that an error of an "undebatable" type was made.  
Thus, in severing service connection for multiple lipomas, VA 
did not meet the burden of showing that a grant therefor was 
unsupported by the evidence.

The Board also finds that the evidence used to sever service 
connection for multiple lipomas - i.e., the report of the VA 
skin examination in July 1997, with accompanying addendum - 
does not provide evidence of sufficient certainty and clarity 
to find that the RO's previous decision to grant service 
connection was "clearly and unmistakably erroneous."  
Following the July 1997 examination, the examiner concluded 
merely that "It is uncertain if the current lipomas removed 
in the service are connected to those seen today."  The RO 
then asked for a more definitive opinion, and the examiner 
stated in an addendum that "I am unable to make a 
relationship between the lipomas removed from the patient in 
service to his current lipomas other than that he has a 
predisposition to develop these lesions."  

The foregoing statements certainly disfavor finding a 
connection between the veteran's current lipomas and his 
lipoma in service, but they do not approach the very high 
standard of showing that the RO's earlier determination was 
"clearly and unmistakably erroneous."  In this regard, the 
Board notes that the examiner's first opinion was, at best, 
noncommittal, while her second opinion, while stronger, was 
still equivocal, leaving open the possibility that the 
veteran's current lipomas were related to his lipoma in 
service, although she could find evidence to support that 
conclusion.  Further although the examiner stated that she 
had reviewed the records in the veteran's claims file, the 
Board notes that while the veteran's service medical record 
clearly shows that he declined to have the lipoma of the 
right anterior thigh removed at that time, and, indeed, the 
evidence indicates that it was not removed until December 
1983, the examiner twice referenced "the lipomas removed 
from the patient in service."  Also, the examiner offered no 
supporting evidence for the conclusion that the veteran had a 
"predisposition" to develop lipomas.  While these factors 
in no way render this examiner's opinion invalid or 
incomplete, the Board finds that the opinion lacks the 
certainty and clarity required to meet the standard of 
evincing "clear and unmistakable" evidence that the RO's 
grant of service connection for multiple lipomas was in 
error.  As discussed, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo at 43-44.

In the Board's judgment, therefore, the grant of service 
connection for multiple lipomas, as made by the RO in January 
1997, is supportable based on consideration of the available 
evidence and the pertinent legal criteria pertaining to 
principles of service connection.  As such, the RO's January 
1997 rating decision was not clearly and unmistakably 
erroneous.  In light thereof, the Board finds that 
restoration of service connection for multiple lipomas is 
warranted.

II.  Initial disability rating of 10 percent for multiple 
lipomas

The veteran originally claimed entitlement to an increased 
rating for his service-connected multiple lipomas.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in January 1997.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports to be described, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Evidence relevant to the level of severity of the veteran's 
lipomas includes the report of the VA general medical 
examination conducted in October 1996, at which time the 
veteran was found to be suffering from a total of 24 lipomas-
-6 on the right arm, 2 on the left arm, 6 on the abdomen, and 
5 on each leg/thigh.  The smallest was on the abdomen, and 
measured 1/2".  The largest was on the veteran's arm, and 
measured 3" by 1", and was raised 0.3".  The examiner 
noted that the lipomas were pruritic with evidence of nervous 
manifestations.  

At the time of the VA skin examination in July 1997, the 
examiner noted multiple soft tissue nodules at several sites 
around the veteran's body.  The total number of these nodules 
was 13.  They were described as nontender to palpation, with 
no skin changes.  The lipomas were described as generalized 
in distribution, sparing only the face and hands.  The size 
of each lipoma was noted, ranging from the smallest, 
measuring 1 centimeter by 1 centimeter on the right thigh; to 
the largest, located on the right arm, measuring 5 
centimeters by 3 centimeters.  The veteran complained of a 
subjective distal paresthesia in the right hand at a point 
below a 5-centimeter by 3-centimeter lipoma of the right 
wrist.  Otherwise, no symptomatology was noted.  

The examiner diagnosed multiple lipomas.  The examiner also 
commented that the veteran complained of numbness in the 
right hand and decreased grip strength, otherwise range of 
motion was not hindered.  There was no decreased range of 
motion caused by surgical scars from the prior removal of 
lipomas.  The examiner stated that "lipomas do not usually 
restrict activities of daily living."  She recommended an 
orthopedic evaluation of the paresthesias of the right hand.  
The results of this evaluation, conducted in April 1998, 
revealed chronic neuralgia of both hands and ulnar motor 
compression neuropathy, but did not note any connection to 
the veteran's lipomas.

Most recently, the veteran underwent a VA skin examination in 
April 1998.  At that time, the examiner noted that he had 
reviewed the veteran's claims file and the veteran's history 
of multiple lipomas.  On examination, the examiner noted that 
the veteran was very fair-skinned, with a very fair facial 
complexion.  Multiple lipomas were noted on both arms.  The 
impression was of multiple lipomas.  Again, no related 
symptomatology was noted.

The veteran testified before the undersigned Board Member in 
March 2001 that he had approximately 25 to 30 lipomas, and 
that they were sometimes sensitive when he bumped them 
against something.  He indicated that they had an "itchy 
type of sensation," which he described as "tingling."  He 
indicated that these lipomas did not resolve on their own, 
but increased in size until surgically removed.  He indicated 
that biopsies had indicated that these lipomas were benign, 
i.e., non-cancerous.

In light of the Board's action restoring service connection 
for multiple lipomas as of June 1, 1998, the Board finds that 
the veteran's multiple lipoma disorder has been evaluated at 
all times from the date of service connection to the present 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7819.  DC 7819 states that, unless 
otherwise provided, codes 7807 through 7819 are to be rated 
as for eczema under DC 7806, dependent upon location, extent, 
and repugnant or otherwise disabling character or 
manifestations.  Pursuant to DC 7806, a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is warranted for eczema with exudation or 
itching which is constant, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when it is 
exceptionally repugnant.

A review of the evidence as discussed reveals that the 
veteran's skin disorder is manifested by multiple lipomas, of 
varying number, but generally in the teens or twenties.  
These are located in several areas, including the arms, legs, 
and abdomen, but not on the face or hands.  Although most 
examination reports did not note the presence of any 
symptomatology associated with these lipomas, one examiner 
did comment that the lipomas were pruritic.  Thus, the Board 
finds that the veteran's disorder is manifested by itching 
over an extensive area, and more closely approximates the 
criteria for a 10 percent rating under DC 7806.

However, the Board finds that the criteria for a higher, 30 
percent rating have not been met.  While there is a single 
notation that the veteran's lipomas were pruritic, there is 
no evidence that such itching is "constant."  Furthermore, 
the Board finds that the veteran's lipoma disorder is not 
manifested by either extensive lesions or marked 
disfigurement.  Although the lipomas are large in number, the 
Board observes that they are small in size, the largest being 
5 centimeters by 3 centimeters, and are raised above the skin 
surface only one-third of an inch.  It does not appear that 
they are discolored or otherwise different from the 
surrounding skin area, and they are not located on the most 
exposed body areas, such as the face and hands.  Therefore, a 
30 percent rating for the disability is not warranted by the 
evidence.

The Board has considered whether the veteran would be 
entitled to a higher initial disability rating under the 
provisions of other, related codes.  The Board observes, 
however, that all of the other potentially applicable codes 
for rating skin disorders (other than scars) are found in 
codes 7807 through 7818, all of which are also rated on the 
same criteria as eczema under DC 7806.

For the foregoing reasons, the Board concludes that a 10 
percent rating is the appropriate initial rating throughout 
the entire rating period for the veteran's multiple lipomas 
under the provisions of the VA Schedule for Rating 
Disabilities.  However, the Board further finds that the 
nature of the veteran's lipoma disorder is neither unusual 
nor exceptional in nature, and it has not been shown to 
markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  Hence, a grant of an initial 
disability rating greater than 10 percent under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  Agent Orange claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the decisions of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.309(e) (2000), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases are chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  However, this presumption of inservice 
herbicide exposure applies only in cases where a veteran both 
served in the Republic of Vietnam during the designated time 
period and subsequently developed one of the diseases listed 
in 38 C.F.R. § 3.309(e), as described above.  McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  

A.  Chloracne

The veteran maintains that he currently suffers from 
chloracne as a result of exposure to Agent Orange while 
serving in Vietnam.  A review of the diseases which may be 
presumptively service connected under the provisions of 38 
C.F.R. § 3.309(e) reveals that chloracne is a listed 
disorder.  However, the record, including multiple 
dermatological examinations by VA dermatologists, reveals no 
evidence that the veteran has ever been diagnosed with 
chloracne.  Indeed, the only medical professional who has 
addressed the issue of the presence of chloracne, i.e., the 
examiner who performed the April 1998 VA skin examination, 
definitively concluded that the "pt. [patient] does not have 
chloracne."  Service connection requires medical evidence of 
a current disability. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  As the evidence does not show that the 
veteran currently has been diagnosed as having chloracne, his 
claim for this benefit must be denied. 

B.  Acute and subacute peripheral neuropathy 

The veteran also claims entitlement to service connection for 
acute and subacute peripheral neuropathy as a result of 
exposure to Agent Orange.  Once again, the Board notes that 
peripheral neuropathy is listed as a disorder subject to 
presumptive service connection under 38 C.F.R. § 3.309(e).  A 
note to this section indicates that, for purposes of 
§ 3.309(e), the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy which appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  

In this case, the Board has found no medical evidence which 
indicates that the veteran has ever been diagnosed with 
peripheral neuropathy.  On the contrary, the veteran 
underwent extensive VA physical examinations, electromyograph 
testing, and nerve conduction studies in April and May 1998, 
following which the examiner concluded that "[n]erve 
conduction study of arms and legs failed to show evidence of 
peripheral neuropathy."  In any case, the Board notes that 
even if such testing had shown the current presence of 
peripheral neuropathy, the veteran would be unable to take 
advantage of the presumptive provisions of 38 C.F.R. 
§ 3.309(e), since, as noted above, acute and subacute 
peripheral neuropathy, for purposes of this section, must 
begin within weeks or months of exposure, and must resolve 
within two years of the date of onset.  Here, the veteran 
complained to the examiner that the numbness in his feet and 
hands had persisted "over the last 20 years" and continued 
to worsen.  Thus, absent evidence that he has ever been 
diagnosed with peripheral neuropathy, the veteran is unable 
to take advantage of the presumptive provisions of 
§ 3.309(e), and, absent a current diagnosis of the disorder, 
is unable to establish service connection for peripheral 
neuropathy on a direct basis.

C.  Arthritis

The veteran has also claimed entitlement to service 
connection for arthritis due to exposure to Agent Orange.  
Arthritis is not included among the listed diseases which may 
be presumptively service connected under 38 C.F.R. 
§ 3.309(e).  Therefore, the veteran is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide actual evidence that he:  (1) was exposed to 
Agent Orange in service; and (2) that his arthritis is 
related to such exposure.

However, the evidence does not show that the veteran has ever 
been diagnosed as suffering from arthritis.  The only medical 
evidence which addressed the issue of the presence of 
arthritis is the report of a VA general medical examination 
conducted in July 1997.  At that time, the examiner recorded 
that "[t]he patient states he has had a history of 
generalized arthritis; he is followed by his private doctor 
but currently has no diagnosis except he did have X-ray of 
the lower spine and did state he had some spurs in the 
lumbosacral area, and that is the only etiology we can find 
for the arthritis of the lower spine." (emphasis added).  
Following a physical examination, the examiner diagnosed 
"Low back pain secondary to degenerative joint changes (the 
lumbar spine X-ray is pending at the time of dictation)."  
However, the Board observes that the subsequent results of 
the X-ray referenced by the examiner reportedly showed a 
"faint triangular opacity in the anterior aspect of the L5-
S1 disc space of uncertain significance but which may 
represent calcification in this disc.  Otherwise no 
significant abnormality."  Thus, the Board finds no medical 
evidence to confirm that the veteran currently has arthritis, 
much less that it is related to Agent Orange exposure some 30 
years ago.  Therefore, the veteran's claim for service 
connection for this disorder must be denied.


ORDER

Restoration of service connection for multiple lipomas is 
granted. 

The 10 percent disability rating initially assigned for the 
veteran's multiple lipomas was proper and extends to the 
continuation of the initial rating period since June 1, 1998 
in light of the restoration of service connection for 
multiple lipomas.  To this extent the appeal is allowed 
subject to criteria governing the award of monetary benefits.  
A rating in excess of 10 percent at any time during the 
initial rating period is denied.  

The claims for service connection for chloracne, acute and 
subacute peripheral neuropathy, and arthritis due to exposure 
to Agent Orange are denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 

